By the Court.
Until August 15 the parties had not agreed upon the terms of a contract. On that day the plaintiffs wrote, “ We are satisfied that we take no risk in making the advance of eighty per cent, on your invoice of August 7,” and requested the defendants to send them the goods at their earliest convenience. On the 27th of August they asked by telegraph, “ Do you understand we have purchased your goods and guarantee invoice prices ? ” To this the defendants replied the same day, “ Do not expect you to guarantee over eighty per cent.” Letters passed showing that it was not a sale, but a consignment of goods for sale on those terms; and the plaintiffs sold the goods without giving notice that they expected different terms. They accepted the defendants’ draft for that amount, and the^ substance of the guaranty was, that the defendants should receive at least eighty per cent, of the invoice price for their goods. The plaintiffs took the risk that the goods would bring that amount; and the defendants are not liable to pay the plaintiffs any charges which would reduce the price to a lower amount.

Judgment for the defendants.